DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this Application.  
Election/Restrictions
Applicant’s election without traverse of Species of the following Claim limitations for Claims 11-12 is acknowledged.  The following Species formulas with subscripts are as follows:
Core region:               Li2.9 Vi.7 Al0.03 Ti0.40 P2.9 O 12-x

Shell region:               Li 2.4 V 1.2 Al 0.06 Ti 0.90 P.2.95 O 12-x

Intermediate layer:    Li 2.0 V 1.0 Al 0.07 Ti 1.0 P 3.0 O 12-x

Solid electrolyte:        Li 1.0 V 0.05 Al 0.12 Ti 1.70 P 3.10 O 12-x


Claim Objections
Claims 5, 18, 19 and 20 are objected to because of the following informalities:
Claims 5, 18, 19 and 20 contain the phrase: “. . .  wherein a thickness of the intermediate layer equals to or more of a thickness of the shell region.”  Although the wording is awkward, the phrase is considered as:  “. . . wherein a thickness of the intermediate layer equals is more than a thickness or the shell region.”
  Appropriate correction is required.  To further prosecution, the thickness of the intermediate layer is considered as being equal to or is more than a thickness of a shell region.

Claim Rejection Bases - 35 USC § 102, 35 USC § 103 and 35 USC § 112
The following is a quotation of 35 U.S.C. 102 which forms the basis for all obviousness rejections set forth in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Further Note for Joint Inventors:
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections- 35 USC § 112  
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the phrase “. . . wherein a pair of electrode layers and a solid electrolyte layer provided between the pair of electrodes”.  
Claim 1 already defines “a pair of electrodes and a solid electrolyte provided between the pair of electrodes”.  As such, Claim 13 is indefinite because it is unclear if the claim is referring to the same pair of electrodes and electrolyte, or different ones.  
Appropriate action is required. 
To further prosecution, “a pair of electrode layers” is considered to be of the electrode layer pair of Claim 1.  

Claim Rejections- 35 USC § 103  
Claims 1, 3, 6, 8, 10, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being obvious over by Petkov et al. [Petkov] (US 8,304,115) in view of Lee et al. [Lee] (US 2014/0011100]).
Regarding Claim 1:
Petkov discloses an all-solid lithium ion ceramic secondary battery (col 1 lines 5-6 and col 2 lines 17-33)—where ceramic is considered as an all solid battery-- comprising:
a pair of electrodes and a solid electrolyte provided between the pair of electrodes (anode layer with anode coated pore, cathode layer with cathode coated pore (see key of Petkov’s Figure 2),
wherein at least one of the pair of electrodes includes an active-material layer and an intermediate layer (LATP sponge layer Figure 2 intermediate between cathode and LATP Electrolyte).
However, Petkov does not disclose a shell region on an active material, core region to form a core-shell structure. 
On the other hand, Lee teaches adding a lithium ion conductor coating layer on a surface of a positive active material so as to suppress deterioration of the active material (Lee [0099]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed an additional layer included with the shell for the shell material formed on a Petkov electrode material in order to suppress deterioration of electrode material, as further taught by Lee, with a reasonable expectation of success. 

Regarding Claim 3, Petkov discloses the limitations set forth above. 
Petkov also discloses both of the pair of electrodes include the active material LATP ceramic layer and the intermediate layer as an LATP sponge intermediate layer (Figure 1 and Figure 2, col 3-4 bridging paragraph).

Regarding Claim 6, 
Although Petkov does not disclose a thickness of the intermediate layer is 0.5 m or more and 5.0 m or less, Petkov teaches that the layers of the battery can be varied in thickness from around a micron to hundreds of microns where the values in the range provides for different electrical performances (col 12 lines 21-23). Therefore the thickness it optimizable.
Therefore, it would have been obvious to one having ordinary skill in the art to have selected the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. See MPEP 2144.05 II. A.
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention filing to utilize appropriate thickness optimization of the intermediate layer to arrive at a thickness in the range of 0.5 m or more and 5.0 m or less so as to provide for different electrical performance results as taught by Petkov. 


Regarding Claim 10 and 16, Petkov discloses the limitations set forth above. 
Petkov discloses that electrode materials are comprised of crystal lattices (col 1 lines 48-52) and LATP is used for intermediate material and LATP is used as the cathode and electrolyte wherefore the LATP for each electrolyte and intermediate layer comprises the same elements (Figure 2 and claim 11).

Claims 2, 14, and 18 is/are rejected under 35 U.S.C. 103 as being obvious over Petkov et al. [Petkov] (US 8,304,115) in view of Lee et al. [Lee] (US 2014/0011100]) in 
 Regarding Claim 2:
Petkov discloses an all-solid lithium ion ceramic secondary battery (Petkov col 1 lines 5-6 and col 2 lines 17-33), where ceramic is considered as an all solid battery comprising:
a pair of electrodes and a solid electrolyte provided between the pair of electrodes (Petkov Figures 2 and 3),
wherein at least one of the pair of electrodes includes an active-material layer and an intermediate layer (Petkov cross section view of Figure 3 and Figure 4 side view-- see white area LATP intermediate layering at the sides of the cathode and anode layers where  LATP layering is included at positive and negative ends of cathode and anode counter crosshatching layers; see also the LATP intermediate layers contacting  LATP separating white layering between cathode and anode layers in Figure 4 and see annotated Figure 4 4 in AREA 2 below). 

AREA 2 (Annotated Petkov Figures 3 and 4 showing LATP ceramic separator and side layers included with layers of cathode or anode).

 

    PNG
    media_image1.png
    170
    693
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    447
    611
    media_image2.png
    Greyscale


However, Petkov does not disclose a shell layer to form a core-shell structure. 
On the other hand, Lee teaches adding a lithium ion conductor coating layer on a surface of a positive active material so as to suppress deterioration of the active material (Lee [0099]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed an additional layer for the shell material formed on a Petkov electrode material in order to suppress deterioration of electrode material, as further taught by Lee, with a reasonable expectation of success. 

Although Petkov discloses pores are impregnated with active material where the pores vary between 0.01 to 100 microns (col 4 lines 3-7 and 14-16) which provides for active material of Petkov having sizes between 0.01 to 100 microns (micrometers), Petkov does not specifically disclose the LATP (Petkov Figures 3-4 item 4 LATP) intermediate layer material that abuts the cathode layer with its active material particles 
Further, however, although Petkov discloses LATP material is sintered (col 4 lines 46-49), Petkov does not disclose the size of a particle in the LATP intermediate layer has a particle is larger than an average active material particle size between 0.01 to 100 micrometers. 
On the other hand, Huang teaches making different LATP sintering temperatures for making LATP secondary particles employed for LATP layers—which after ball milling are mainly in the range of 0.1 to 1 micrometers (Huang page 6944 col 1-2 bridging paragraph and Figure 2).  Wherefore such sintering based particles of 0.1 to 1 micrometers produced at lower temperatures provides a structure synthesized by mass production (Abstract).  
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have made LATP sintered particles as taught by Huang to provide mass produced structures having an intermediate layer particle size of 0.1-1 micrometer as taught by Huang, for a Petkov intermediate layer, with a reasonable expectation of success. 
As such, employing the size sintered particles taught by Huang for LATP particles for the Petkov intermediate layer, the sintered Huang particles provide a mass produced Huang taught, Petkov intermediate layer sintered secondary average particle size range of 0.1 to 1 micrometer, has a portion size that is larger than a portion of the Petkov active material particle size range of an average particle size of 0.01 up to 0.1 micrometers that is within the Petkov active material average particle size range of 0.01 In re Aller, et al., 105 USPQ 233. MPEP 2144.05 II. A). 
Thus, taking the subject matter as a whole, it would have been obvious to one having ordinary skill in the art, at the time the invention was made, to select the portion of the Huang taught, Petkov intermediate layer particle size range, which includes values in the range of Applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results.

Regarding Claim 14, modified Petkov discloses the limitations set forth above.  Petkov also discloses both of the pair of electrodes include the active material LATP ceramic layer and the intermediate layer as an LATP sponge intermediate layer (Petkov Figure 1 and Figure 2, col 3-4 bridging paragraph).

Regarding Claim 18, modified Petkov discloses the limitations set forth above.
Although Petkov does not specifically disclose that the intermediate (LATP sponge) layer is more of a thickness of the shell region as individual particles are embedded with the intermediate layer, Petkov suggests the intermediate (LATP sponge) layer is more of a thickness of the shell region as individual particles are embedded with the intermediate layer as shown in Figure 2.
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have applied the suggestion of Petkov to provide the intermediate layer wherein a thickness of the intermediate layer equal to or more of a thickness of the 

Claims 4 and 20 is/are rejected under 35 U.S.C. 103 as being obvious over Petkov et al. [Petkov] (US 8,304,115) in view of Lee et al. [Lee] (US 2014/0011100]) as applied to Claim 1 above, as evidenced by Ito et al. (US 2016/0141716).
Regarding Claims 4, Petkov discloses the limitations set forth above. 
Petkov discloses that electrode materials are comprised of crystal lattices (col 1 lines 48-52) and LATP is used for intermediate material and LATP is used as the electrolyte (Figure 2 Claim 11). However, Petkov does not specifically disclose wherein the intermediate layer has a crystal structure identical to at least a crystal structure of one of the solid electrolyte and the active material.
On the other hand, because the LATP is made at the same time with a composition—considered as the same composition of lithium aluminum titanium phosphate (col 2 lines 27-31, col 3 lines 27-col 4 lines 43-46 and col 7 lines 33-43 col 5 lines 3-4) wherefore the electrolyte active material is indicated to be of LATP (Figure 2) wherefore a LATP structure is designated as being of a NASICON crystal structure as evidenced by Ito (Ito [0050]), the Petkov intermediate layer of LATP is also considered to have a crystal structure of NASICON and thus identical to at least a designated NASICON crystal structure of the solid LATP electrolyte of and the active material made of LATP (Figure 2 and col 11 lines 55-57).  
It would have been obvious to one of ordinary skill in the art at the time of the invention filing for Petkov to have an intermediate layer of LATP having a NASICON 

Regarding Claim 20, Petkov discloses the limitations set forth above.
Although Petkov does not specifically disclose that the intermediate (LATP sponge) layer is more of a thickness of the shell region as individual particles are embedded with the intermediate layer, Petkov suggests the intermediate (LATP sponge) layer is more of a thickness of the shell region as individual particles are embedded with the intermediate layer as shown in Figure 2.
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have applied the suggestion of Petkov to provide the intermediate layer wherein a thickness of the intermediate layer equal to or more of a thickness of the shell region as suggested by Petkov for the Petkov all-solid lithium ion secondary battery. 

Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being obvious over Petkov et al. [Petkov] (US 8,304,115) in view of Lee et al. [Lee] (US 2014/0011100]) as applied to Claims 1 and 3 above. 
Regarding Claims 5 and 19, Petkov discloses the limitations set forth above.
Although Petkov does not specifically disclose that the intermediate (LATP sponge) layer is more of a thickness of the shell region as individual particles are embedded with the intermediate layer, Petkov suggests the intermediate (LATP 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have applied the suggestion of Petkov to provide the intermediate layer wherein a thickness of the intermediate layer equal to or more of a thickness of the shell region as suggested by Petkov for the Petkov all-solid lithium ion secondary battery. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being obvious over Petkov et al. [Petkov] (US 8,304,115), in view of Lee et al. [Lee US 2014/0011100) as applied to Claim 1 above, in further view of Han et al. [Han] (Journal of Materials Chemistry A 2015 vol 3, pp 11930-11939).
Regarding Claim 7, modified Petkov discloses the limitations set forth above.
Petkov does not disclose wherein an amount of transition metals in the core region is more than an amount of transition metals in the shell region. 
On the other hand, Lee discloses the shell material has two transition metals for a Formula 1 formula exemplified as Li3Y2Fe2(FeO4)3 (Lee 0048]) whereas Petkov discloses a core employing at least one cathode active material of LiNixCoyMnzO2 –which has 3 transition metals, from a finite list of 7 cathode materials (claim 7 and see support col 5 lines 43-50), 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have chosen LiNixCoyMnzO2 from a imitated group of materials such that the number of transition metals in the core has a greater number of transition 
Although modified Petkov discloses charging and discharging cycles for cathode materials (col 4 lines 21-25), Petkov does not disclose whether the amount of transition metals in the core region is more than amount of transition metal in the shell region and an amount of oxygen deficiency in the shell region is more than an amount of oxygen deficiency in the core region.   
On the other hand, it is known in the art that a cathode material undergoes oxygen loss form the surface while undergoing redox processes while oxygen in the bulk is not lost as would be expected by one of ordinary skill in the art as taught by the analogous art of Han  (Han page 11931, first column lines 27-34)  wherefore, an increase in oxygen loss is considered as an increase in oxygen deficiency thus upon performing of a redox operation on an electrode material, the outside surface material would be expected to be produced with a greater oxygen loss; such is accompanied by oxidation changes to compensate for the oxygen loss.  Thus a charge or recharge of a battery causes an increased oxygen deficiency on the outside surface—considered to comprise the Petkov outer shell surface of the active electrode material. 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have subjected the electrode material of modified Petkov to produce a greater oxygen deficiency of surface material of an electrode material than for the material inside the surface by the performance of a redox operation taught by Han with a reasonable expectation of success.   
Claims 8 is/are rejected under 35 U.S.C. 102(a)(1) as being obvious over by Petkov et al. [Petkov] (US 8,304,115) in view of Lee et al. [Lee] (US 2014/0011100]) as applied to Claim 1 above, as evidenced by Choi et al (US 2016/0064773 published 03 March 2016)
Regarding Claim 8, modified Petkov discloses the limitations set forth above.
Although Petkov discloses that cathode material may be employed can be selected from any lithium intercalating battery that is applied for a liquid electrolyte comprised battery, including lithium metal oxides (Petkov col 5 lines 41-50), Petkov does not disclose an all-solid lithium ion secondary battery wherein the shell region contains 0.1-15 weight percent titanium.  
On the other hand Lee teaches adding a lithium ion conductor coating layer on a surface of a positive active material so as to suppress deterioration of the active material (Lee [0099]).  
Wherefore the electrolyte coating is of the Formula (1) (Lee [0052]-[0053]).
L5+xE3 (Mez M2-z) Od  Lee Formula (1)
Where L is lithium and E is Lanthanum (La) and M is zirconium (Zr).  Me is a transition metal and is taught to be of titanium (Ti) form a list of only 19 elements (Lee [0062]) and wherefore 0 < x < 3,  z is of 0 < z < 2, 0 < d < 12; such formula applicable to keeping a charge balance as would be expected by one of ordinary skill in the art, and  wherefore for a d of 12, an  x of 2,  a z of 1, (Lee [0053]) and for a titanium element for Me ([0062]), the formula is of Li7 La3 (Ti Zr) O12  wherefore the coating is comprised of about 6 weight percent of titanium.  Also, for z being 2, the weight percent of Titanium is 
Wherefore the weight percent range of titanium comprised coating, or additional shell layer for the shell, overlaps the range of the shell weight percent of 0.1 to 10 percent for titanium as claimed. As such, because Lee teaches all values of geneses provided for a deterioration suppression coating the Lee formula and values provide (Lee [0099]), in accord with MPEP 2144.05 I., it would have been obvious to pick any value in the overlapping range. 
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed a titanium weight percent in an additional layer included with the shell having titanium values within the overlapping range taught by Lee that is within the claimed range for the shell material formed on a Petkov electrode material in order to suppress deterioration of electrode material, as further taught by Lee, with a reasonable expectation of success. 
Although Petkov discloses that the battery employs any cathode material compound that is employed for a liquid electrolyte lithium ion battery (col 5 lines 41-49) wherefore the non-specific Petkov cathode compound is considered as a cathode core region material upon coating as taught by Lee so as to suppress deterioration of the cathode material (positive active material (Lee [0052]-[0053], [0099]), Petkov does not specifically disclose an all-solid lithium ion secondary battery wherein the cathode core region contains 10-40 weight percent vanadium.
On the other hand, Lee suggests a cathode material that is coated by the Lee Formula (1) coating (see Formula (1) above), to suppress cathode deterioration (Lee 4 (Lee [0081]) which has an inherent vanadium amount of about 28 mass percent. Such LiNVO4 cathode material is known in the art as being employed in lithium ion batteries having liquid electrolytes as evidenced by Choi ([0013], [0182], and [0192]). 
Such employment of Lee taught LiNVO4 merely requires the substitution of the non-specific Petkov cathode material for the Lee LiNVO4 compound that is taught by Lee to accept a Lee taught deterioration suppression shell or coating (Lee [0070], [0079]-[0081]).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have substituted a LiNVO4 cathode material, as suggested by Lee and as evidenced by Choi, which implicitly has a vanadium content of about 28 weight percent, for the nonspecific, Petkov cathode core material employed in the Petkov all solid electrolyte battery where such core material accept the Lee taught deterioration suppressing titanium comprised coating with a reasonable expectation of success. 

Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being obvious over Petkov et al. [Petkov] (US 8,304,115) in further view of Tanoue et al. [Tanoue] (US 2016/0093914 US filed 06 May 2014).
Regarding Claims 1 and 9, modified Petkov discloses an all-solid lithium ion ceramic secondary battery (col 1 lines 5-6 and col 2 lines 17-33)—where a ceramic battery is considered as an all solid battery-- comprising:
a pair of electrodes and a solid electrolyte provided between the pair of electrodes (anode layer with anode pore, cathode layer with cathode pore--see Key of Petkov’s Figure 2),
wherein at least one of the pair of electrodes includes an active-material layer and an intermediate layer (LATP sponge intermediate layer Figure 2 between cathodes with pores).
wherein at least one of the pair of electrodes includes an active-material layer and an intermediate layer (LATP sponge intermediate layer, Figure 2, between cathodes with pores).
Although Petkov discloses that cathode material may be employed can be selected from any lithium intercalating battery applied a liquid electrolyte (col 5 lines 41-50), Petkov does not disclose employing a an active material constituting the active-material layer has a core-shell structure having a core region and a shell region where the thickness Ps of the shell region satisfies a relationship of 0.4<Pc/(2Ps+Pc)<0.98
On the other hand, Tanoue teaches of positive electrode active material powder for lithium ion cells having coated on the surface thereof, a solid electrolyte (Tanoue [0001], [0017]) where the coated particle is considered as a core particle with a shell coating structure as would be expected by one of ordinary skill in the art.  The coated particle provides a capacity retention ratio of 91 percent (Tanoue Example 1 and Table 3). 
 The positive active material particles have an average, or D50, particle size in the range of 1 to 20 m (Tanoue [0016], [0035]) but is exemplified as having an average particle size -of 5.14 m (5140 nm) that is coated with 77 nm of material ([0035]-[0038],  
Wherewith a relation of where the Tanoue thickness Ps of the shell region implicitly satisfies a relationship of 0.4<Pc/(2Ps+Pc)<0.98 because resulting value of the relationship is 5140/{(2*77)+5140} or 5140/{5294} or 0.97 wherefore 0.4 < 0.97 <  0.98.  
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have added a shell layer thickness on an average core particle size as taught by Tanoue to provide a 91 percent capacity ratio to the Petkov battery with an average particle core region size and shell region thickness with a relationship of 0.4<Pc/(2Ps+Pc)<0.98.
Petkov further discloses a composition of the intermediate layer is intermediate between the solid electrolyte and a particle shell region (LATP sponge, intermediate layer, Figure 2, between cathode shell, see Figure 2 key, LATP Electrolyte Figure 2 and col 3-4 bridging paragraph). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being obvious over Petkov et al. [Petkov] (US 8,304,115) in view of Lee et al. [Lee US 2014/0011100]), as applied to Claim 1 above, as evidenced by Montes et al. [Montes] (IntecOpen pp 1-29 “Electrical resistivity of Powdered Porous Compacts” Online 05 November 2018 {https://www.intechopen.com lboolG/electrical-and-electronic-properties-of-materials/electrical-resisti1.1ty-of-pcl'M:lered-porous-corrpacts}).
Regarding Claim 13, modified Petkov discloses the limitations set forth above.
Although Petkov does not disclose wherein a pair of electrode layers and a solid electrolyte layer provided between the pair of electrodes have a relative density of 80% 
Wherefore Petkov discloses that such that pores formed are filled with anode or cathode precursors to form active material therein in a manner where porosity and thus relative density, can be easily controlled (col 11-12 bridging paragraph). 
Thus, as porosity is controllable, it is optimizable to be controlled within the range between 0 and 100 percent, while the relative density is also optimizable for a solid at or between about zero, with almost no solids or almost all pores or voids, to 100 percent--no voids (See MPEP 2144.05 (B)).
In view of this, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize optimization, including in the claimed range of 80 percent or more, so as to produce desired porosity and thus relative density results, as suggested by Petkov and as evidenced by Montes, with a reasonable expectation of success. 

Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being obvious over Petkov et al. [Petkov] (US 8,304,115) in view of Lee et al. [Lee US 2014/0011100]) in further view of Huang et al. [Huang] (Journal of Power Sources vol 196 no 16 pp 6943-6946), as applied to Claim 2, and 14 above, as evidenced by Ito et al. (US 2016/0141716).
Regarding Claims 15 and 17, modified 
Petkov discloses that electrode materials are comprised of crystal lattices (col 1 lines 48-52) and LATP is used for intermediate material and LATP is used as the electrolyte (Figure 2 Claim 11). However, Petkov does not specifically disclose wherein the intermediate layer has a crystal structure identical to at least a crystal structure of one of the solid electrolyte and the active material.
On the other hand, because the LATP is made at the same time with a composition—considered as the same composition of lithium aluminum titanium phosphate (col 2 lines 27-31, col 3 lines 27-col 4 lines 43-46 and col 7 lines 33-43 col 5 lines 3-4) wherefore the electrolyte active material is indicated to be of LATP (Figure 2) wherefore a LATP structure is designated as being of a NASICON crystal structure as evidenced by Ito (Ito [0050]), the Petkov intermediate layer of LATP is also considered to have a crystal structure of NASICON and thus identical to at least a designated NASICON crystal structure of the solid LATP electrolyte of and the active material made of LATP (Figure 2 and col 11 lines 55-57).  
It would have been obvious to one of ordinary skill in the art at the time of the invention filing for Petkov to have an intermediate layer of LATP having a NASICON crystal structure identical to at least a crystal structure of the solid electrolyte as evidenced by Ito.  

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art for Claims 11 and 12 is that of Petkov et al. [Petkov] (US 8,304,115).
Petkov does not disclose formulas of Claims 11 comprised with vanadium for a core or shell region composition as well as solid electrolyte or intermediate layer material, subscripted compositions that satisfy a general formula (1) below for the Claim 11 region formulas:
Lia Vb Alc Tid Pe O12-x 		(1), wherefore
0.5<a<3.0, 1.2<b<2.0, 0.01<c<0.06, 0.01<d<0.60, 2.8<e<3.2, and 0<x<12 are satisfied in the core region,
0.5<a<3.0, 1.0<b<1.2, 0.06<c<0.09, 0.6<d<1.4, 2.8<e<3.2, and 0<x<12 are satisfied in the shell region,
0.5<a<3.0, 1.0<b<1.2, 0.06<c<0.09, 0.6<d<1.4, 2.8<e<3.2, and 0<x<12 are 	satisfied in the intermediate layer, and
0.5<a<3.0, 0.01<b<1.0, 0.09<c<0.30, 1.4<d<2.0, 2.8<e<3.2, and 0<x<12 are 	satisfied in the solid electrolyte.

Petkov also does not disclose region formulas of Claim 12 comprised with vanadium for a core or shell region composition as well as solid electrolyte or intermediate layer material compositions that satisfy a general formula (1) as indicated above for Claim 11 that is further applied with the subscript limitations for Claim 12 regions below: 
LiaVbAlcTidPe0i2-x 		(1), wherefore
0.8<a<3.0, 1.2<b<2.0, 0.01<c<0.06, 0.01<d<0.60, 2.9<e<3.1, and 0<x<12 are satisfied in the core region,
0.8<a<3.0, 1.0<b<1.2, 0.06<c<0.09, 0.6<d<1.4, 2.9<e<3.1, and 0<x<12 are satisfied in the shell region,

0.8<a<3.0, 0.01<b<1.0, 0.09<c<0.3, 1.4<d<2.0, 2.9<e<3.1, and 0<x<12 are satisfied in the solid electrolyte.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Should reaching the examiner by telephone be unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRESO/Examiner, Art Unit 1722                                                                                                                                                                                                        
/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722